DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 

The term “same side” in claim 2 is a relative term which renders the claim indefinite. The term “same side” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In the context of the claim, “same side” is being used in regards to an annular object. Side is commonly interpreted as “a position to the left or right of an object, place, or central point,” (Oxford Languages) accordingly there is no distinguishing point associated with the term side in both the specification or claims. Additionally, as a circular object, there are no bounds for the word “side,” (as there are not two edges defining a side) perhaps the applicant wishes to use another word. For the purposes of examination, a same side shall be interpreted as the central axis. So therefore, it is interpreted that the arms and extend towards the central axis (L1).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102a(1) as being anticipated by Groom (US 20010034287 A1).
With regards to claim 1, Groom discloses an opening-closing device for a fuel supply passage that conducts fuel supplied from a fuel nozzle to a fuel tank, the opening-closing device being configured to selectively open and close the fuel supply passage and comprising (abstract):
a tubular passage forming portion (15 figure 3 below) having a fuel inlet port (12 figure 8 below);
a flap (66 figure 5 below) that selectively opens and closes the fuel inlet port (12 figure 8 below) and includes an engagement portion (132 figure 4,5 below); and 
an opening-closing actuating member (10 figure 2 below), wherein 
when the fuel nozzle inserted into the passage forming portion (15 figure 3 below) is an intended-fuel nozzle (22 figure 8 below), which has a nozzle diameter corresponding to fuel in the fuel tank, the opening- closing actuating member (10 figure 8 below) allows the flap (66 figure 8 below) to open the fuel inlet port (12 figure 8 below), 
when the fuel nozzle is an unintended-fuel nozzle (20 figure 5 below), which has a nozzle diameter smaller than that of the intended-fuel nozzle(22 figure 8 below), the opening-closing actuating member (10 figure 5 below) does not allow the flap to open the fuel inlet port (abstract), 
the opening-closing actuating member (10 figure 2 below) includes 
a main body (115, 101 figure 3 below) disposed along an inner wall surface of the passage forming portion (15 figure 3 below), and 
a plurality of movable portions (figure 2 below) coupled to the main body (101, 115 figure 2 below), 
each movable portion includes a proximal portion (102’ figure 2 below), an arm (103 figure 2 below), a nozzle detecting portion (104 figure 2 below), and an engaging portion (106 figure 2 below), 
the proximal portions (102’ figure 3 below) of the movable portions (figure 2 below) protrude inward in a radial direction of the passage forming portion (15 figure 3 below) from different positions on the main body (101, 115 below) separated in a circumferential direction of the passage forming portion (15 figure 3 below), 
each arm (103 figure 3 below) extends in the circumferential direction from the corresponding proximal portion (102’ figure 3 below – see examiner note below claim 6 rejection) while being separated inward in the radial direction from an inner wall surface of the main body (101, 115 figure 2 below), 
each nozzle detecting portion (104 figure 2 below) protrudes inward in the radial direction from the corresponding arm (103 figure 2 below) (page 4 [0037]), 
each engaging portion (106 figure 2 below) is provided at a position different from the nozzle detecting portion (104 figure 2 is directionally different with respect to axis 107 figure 2 below) on the corresponding arm (103 figure 2 below), 
when the nozzle detecting portions (104 figure 8 below) do not receive a pushing force acting outward in the radial direction from the intended-fuel nozzle (22 figure 8 below), the engaging portions (106 figure 4 below) are engaged with the engagement portion (132 figure 4 below) to lock the flap in a closing state (figure 4 below) in which the flap (66 figure 5 below) closes the fuel inlet port (12 figure 8 below), and 
when the nozzle detecting portions (104 figure 8 below) receive the pushing force, the arms (103 figure 8 below) are bent so that the engaging portions (106 figure 8 below) are disengaged outward in the radial direction from the engagement portion (132 figure 8 below) to unlock the flap (figure 8 below).

    PNG
    media_image1.png
    593
    788
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    779
    672
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    858
    722
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    717
    421
    media_image4.png
    Greyscale

With regards to claim 2, Groom discloses the opening-closing device for a fuel supply passage according to claim 1 (above), wherein the main body (101, 115 figure 3 above) has an annular shape, the arms (103 figure 2 above)  are disposed in a plane orthogonal to a central axis (107 figure 2 above) of the main body (101, 115 figure 2 above), and the arms (103 figure 2 above) extend toward a same side in a circumferential direction of the main body (101, 115 figure 3 above).
With regards to claim 3, Groom discloses the opening-closing device for a fuel supply passage according to claim 2 (above), wherein the proximal portions (102’ figure 2 above) are provided at equal angular intervals about the central axis (107 figure 3 above) of the main body (101, 115 figure 3 above).
With regards to claim 4, Groom discloses the opening-closing device for a fuel supply passage according to claim 3, wherein the engaging portion (106 figure 2 above) of each movable portion (figure 2 above) is located at an end opposite from the proximal portion (102’ figure 2 above) of the movable portion (figure 2 above).
With regards to claim 5, Groom discloses the opening-closing device for a fuel supply passage according to claim 4 (above), wherein the engagement portion (132 figure 4 above) is provided in a periphery of the flap (66 figure 4 above), and the engaging portion (106 figure 4 above) of each movable portion (figure 2 above) protrudes inward in the radial direction from the arm (103 figure 2 above).
With regards to claim 6, Groom discloses the opening-closing device for a fuel supply passage according to claim 2 (above), wherein a nozzle guide (Nozzle Guide figure 3 above) is disposed on an opposite side of the opening-closing actuating member (10 figure 3 above) from the flap (66 figure 3 above), and the nozzle guide (Nozzle Guide figure 3 above) is configured such that, when the fuel nozzle (22 figure 8 above) is inserted into the passage forming portion (15 figure 3 above) and contacts the nozzle guide (Nozzle Guide figure 3 above), the nozzle guide (Nozzle Guide figure 3 above) causes a distal end of the fuel nozzle to approach the central axis (107 figure 3 above).
Examiner Note: As italicized above in claim 1, “…each arm extends in the circumferential direction for the corresponding proximal portion..” is absent from Grooms invention, however, it is considered as a change of shape of Grooms design and not novel in view of the guidelines established In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). The implementation of directionally circumferential arms is only a modification in the shape of the movable portions of Groom and still provides the same results as Groom (i.e. not allowing entry of unintended nozzles and allowing entry of intended nozzles through the same mechanism i.e. release of flap from engaging portions). Essentially, Groom and the present invention operate the same with the same working pieces, the only difference is the shape of Grooms is a continuous donut and the applications is a ring with arms. In re Dailey established that a "change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results." Examiner has considered advantages detailed in specification. However, the described advantages for the current design are narrow in that it applies over the specific applications prior art, Cistemino (US 8714214 B2), but do not hold any foreseen benefit over the current U.S.C 102 a(1) rejection art above, Groom (US  20070034287). The application has presented no argument which shows that the particular configuration of their movable portions for the actuating member is significant or is anything more than one of numerous configurations a person of ordinary skill in the art would find obvious for the purpose of allowing passage of an intended nozzle from Grooms invention. See Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYMREN K SANGHERA whose telephone number is (571)272-5305. The examiner can normally be reached Mon - Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.K.S./               Examiner, Art Unit 3735        

/Anthony D Stashick/               Supervisory Patent Examiner, Art Unit 3735